USCA4 Appeal: 22-6267      Doc: 8        Filed: 07/28/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6267


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        LORENZO EVERRETTE ROSCOE,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Rebecca Beach Smith, Senior District Judge. (2:18-cr-00057-RBS-DEM-1)


        Submitted: July 20, 2022                                            Decided: July 28, 2022


        Before THACKER and RUSHING, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Dismissed in part, affirmed in part by unpublished per curiam opinion.


        Lorenzo Everrette Roscoe, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6267       Doc: 8         Filed: 07/28/2022      Pg: 2 of 3




        PER CURIAM:

               Lorenzo Everrette Roscoe seeks to appeal the district court’s order denying his

        Fed. R. Civ. P. 60(b) motion for relief from the court’s memorandum order denying relief

        on his 28 U.S.C. § 2255 motion. Roscoe also appeals the court’s memorandum order

        denying his request for early release under 18 U.S.C. § 3582(c)(1)(A)(i) and for a

        recommendation that he be transferred to a Residential Reentry Center (RRC). The court’s

        memorandum order denying the Rule 60(b) motion is not appealable unless a circuit justice

        or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B). See generally

        United States v. McRae, 793 F.3d 392, 400 & n.7 (4th Cir. 2015). A certificate of

        appealability will not issue absent “a substantial showing of the denial of a constitutional

        right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

        prisoner satisfies this standard by demonstrating that reasonable jurists could find the

        district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

        Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

        grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

        debatable and that the motion states a debatable claim of the denial of a constitutional right.

        Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

        484 (2000)). We have independently reviewed the record and conclude that Roscoe has

        not made the requisite showing.

               As for the remainder of Roscoe’s appeal, we have reviewed the record and find no

        reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal

        from the order denying the Rule 60(b) motion and we affirm the district court’s order

                                                      2
USCA4 Appeal: 22-6267      Doc: 8        Filed: 07/28/2022     Pg: 3 of 3




        denying release under 18 U.S.C. § 3582(c)(1)(A)(i) and declining to recommend that

        Roscoe be transferred to an RRC. We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                            DISMISSED IN PART,
                                                                             AFFIRMED IN PART




                                                    3